 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8   JOSHUA J. GODHART,
                                                            Case No.: 2:19-cv-01541-JAD-VCF
 9           Plaintiff(s),
                                                                NOTICE REGARDING
10   v.                                                     EX PARTE COMMUNICATIONS
11   TESLA, INC.,
12           Defendant(s).
13         On December 2, 2019, the undersigned learned that Plaintiff contacted the Clerk’s Office
14 to seek accommodations for the early neutral evaluation in this case on January 6, 2020, at 9:30
15 a.m. Parties and counsel are prohibited from contacting the Court ex parte to seek relief. Local
16 Rule IA 7-2(b). Moreover, except in very limited circumstances not present here, parties must
17 request relief from the Court by filing an appropriate written request on the docket. See, e.g., Local
18 Rule 7-2(a). The Court further reminds the parties and counsel that they must abide by the
19 applicable rules and court orders, and that failure to do so may result in severe sanctions, including
20 dismissal of a party’s claims. See, e.g., Local Rule IA 4-1.
21         IT IS SO ORDERED.
22         Dated: December 2, 2019
23                                                                ______________________________
                                                                  Nancy J. Koppe
24                                                                United States Magistrate Judge
25
26
27
28

                                                     1
